DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 29 December 2020 containing remarks and amendments to the claims.
Claims 1-11 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
Regarding claim 7, Examiner suggests replacing “TlCl4” with - -TiCl4- -.
Regarding claim 9, Examiner suggests replacing “EeCl3” with - -FeCl3- -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Flores Sanchez (US 2014/0110629).
Regarding claim 1, Flores Sanchez teaches mixing hydrocarbon feed containing sulfur compounds with an adsorbent to obtain a mixture [0041]; stirring said mixture at room temperature [0041], which reads on the claimed range of 25-80°C.  Flores Sanchez teaches obtaining a biphasic mixture and filtering to obtain an upper phase comprising hydrocarbon having reduced sulfur content and a lower phase comprising a complex of sulfur and adsorbent [0041]; and separating the upper phase from the biphasic mixture to obtain the treated hydrocarbons [0041].  Flores Sanchez teaches the amount of sulfur in the treated sulfur meets environmental standards of less than 10 ppm [0003], see claims.   Flores Sanchez teaches a solid sorbent [0041].
Since Flores Sanchez teaches the same process steps applied to the same feeds at the same conditions as claimed, it would have been obvious to the person having ordinary skill in the art that the hydrocarbon and sulphur compounds would also be recovered in their original form.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claim 2, Flores Sanchez teaches the sulfur compounds are selected from thiophenes and benzothiophenes [0020].
Regarding claim 3, Flores Sanchez teaches naphtha feed [0020].
Regarding claim 5, Flores Sanchez teaches the adsorbent is a lewis base [0026].
Regarding claim 11, Flores Sanchez teaches the pre determined time is 15-30 minutes [0041], which reads on the claimed range.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flores Sanchez (US 2014/0110629) in view of Whitehurst (US 6,551,501).
Regarding claim 4, Flores Sanchez does not explicitly disclose the amount of adsorbent with respect to the feedstock. 
However, Whitehurst teaches a similar process for sorbing impurities from hydrocarbon feeds.  Whitehurst teaches selecting an appropriate ratio of sorbent to hydrocarbon feed (column 10, lines 30-55).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the amount of sorbent with respect to the hydrocarbon feedstock in the Flores Sanchez process, for the benefit of obtaining the desired adsorption of the impurities.  It is not seen where such a selection would result in any new or unexpected results.  
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flores Sanchez (US 2014/0110629) in view of Klabunde (US 2004/0260139) and Whitehurst (US 6,551,501).
Regarding claims 6 and 10, Flores Sanchez teaches the limitations of claim 1 above.  Florez Sanchez teaches using Lewis Base sorbents. Flores Sanchez does not explicitly disclose using lewis acid sorbents in combination with the lewis base sorbents.
However, Klabunde teaches a similar process for removing sulfur impurities from hydrocarbon streams using lewis acid sorbents [0002], [0014-0015], [0023-0026].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the lewis acids and lewis base adsorbents in combination, since they are both known for the same purpose of removing thiophenes from hydrocarbon fuels.  Further, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the amounts of lewis acid and base in order to obtain the desired purification.  In this regard, Examiner additionally notes Whitehurst teaching that both acidic and basic sorbents may be used to treat hydrocarbon fuel streams (column 10, lines 30-55, table 3, Zn(OH)2, and column 13, lines 15-65).  
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16760251 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the intended use of the instant claims is sulfur removal and the intended use of ‘251 is nitrogen removal, both sets of claims are drawn to the same treatment of the same naphtha or diesel hydrocarbon feeds at the same temperatures with the same lewis acid and lewis base adsorbents.  Examiner additionally notes that the double patenting rejection was not included in the previous rejection, as the application was published after the first office action.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner additionally notes that Applicant would need to amend the claims to resolve objections to claims 7 and 9; and file a terminal disclaimer to overcome the obvious type double patenting rejections.
The prior art does not explicitly disclose said adsorbent is a mixture of a Lewis acid and a Lewis base, wherein said Lewis acid is selected from the group consisting of AlCl3, FeCl3, ZnCl2, GaCl3, InCl3, TiCl4, SnCl4, BiCl3, and ZrCl4; and said Lewis base is selected from the group consisting of Al(OH)3, Fe(0H)3 and Zn(OH)2.  The prior art of record does not explicitly disclose said adsorbent is a mixture of AlCl3 and Al(OH)3.  The prior art does not disclose said adsorbent is a mixture of FeCl3 and Al(OH)3.  

Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the new rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta (2018/0353893) teaches transition metal oxide and zeolite adsorbents to remove thiophenes from hydrocarbon fuels [0051-0066], which read on the sorbents identified in instant application claim 5.
Song (US 2004/0007506) teaches transition metal chloride and double hydroxides adsorbents to remove sulfur from diesel and other hydrocarbon fuels.
Zimmerman (US 3,915,849) teaches ferric chloride impregnated on activated charcoal as a sorbent for purifying liquid hydrocarbons.
Podsiadlo (US 2016/0167015) teaches FeCl3 impregnated on silica adsorbents for removing heteroatoms from hydrocarbon fuels.
Hays (US 2010/0210889) teaches using ferrous halide sorbent to purify liquid hydrocarbon streams.
Yang (US 2005/0150837) teaches adsorbent adapted to form pi bonds for purification of hydrocarbon fuels.
Leseman (US 2004/0118749) teaches removing sulfur and nitrogen impurities from hydrocarbons using Lewis acid sorbents.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/               Primary Examiner, Art Unit 1771